Name: Commission Regulation (EEC) No 1810/92 of 2 July 1992 amending Regulation (EEC) No 3378/91 laying down detailed rules for the sale of butter from intervention stocks for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 7. 92 Official Journal of the European Communities No L 183/15 COMMISSION REGULATION (EEC) No 1810/92 of 2 July 1992 amending Regulation (EEC) No 3378/91 laying down detailed rules for the sale of butter from intervention stocks for export Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 816/92 (2), and in particular Articles 6 (7) and 28 thereof, Whereas Commission Regulation (EEC) No 3378/91 (3), as last amended by Regulation (EEC) No 1321 /92 (4), provides for quantities of butter in public storage to be made available to operators and invitations to tender to be organized in order, inter alia, to determine the minimum selling prices for butter intended for export either in the unaltered state or after processing ; whereas Article 1 of the said Regulation stipulates that butter placed on sale must have entered into storage before 1 October 1990 ; Whereas, in view of the development of butter stocks and of the quantities available, sales should be extended to butter entering into storage before 1 November 1990 ; Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 3378/91 , the date '1 October 1990' is hereby replaced by '1 November 1990'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 13 . V) OJ No L 86, 1 . 4. 1992, p. 83. (3) OJ No L 319, 21 . 11 . 1991 , p. 40. (4) OJ No L 140, 23 . 5 . 1992, p. 16 .